t c memo united_states tax_court theodore edward hagadone petitioner v commissioner of internal revenue respondent docket no filed date theodore edward hagadone pro_se anne w durning for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure in a statutory_notice_of_deficiency dated date respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues for decision are whether respondent is bound by the contents of a report issued by his problem_resolution_officer subsequent to the issuance of the statutory_notice_of_deficiency and whether this court has jurisdiction to consider petitioner's claim for an abatement of interest some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in hereford arizona on the date the petition was filed in this case petitioner timely filed his federal_income_tax return for on which he correctly reported his filing_status as single in the statutory_notice_of_deficiency in this case respondent determined that petitioner received but failed to report on his return the following amounts of income pensions and annuities ira_distributions taxable social_security_benefits gambling income dollar_figure big_number big_number with respect to the unreported pension and annuity income which petitioner received from the office of personnel management retirement programs the opm retirement program respondent concedes that petitioner is entitled to exclude from his gross_income any portion of the amount received which is attributable to his original investment as a result of the increase in petitioner's adjusted_gross_income respondent also made a computational adjustment to petitioner's allowable casualty_loss deduction in the statutory_notice_of_deficiency respondent determined petitioner's federal_income_tax liability for to be dollar_figure after the statutory_notice_of_deficiency was issued on date petitioner communicated with respondent's ogden service_center by letter of date and by telephone on date to discuss the adjustments determined in the statutory notice in a letter to petitioner dated date the letter from a member of respondent's problem resolution staff which enclosed a report that purportedly supplemented the date notice_of_deficiency the letter explained to petitioner the reasons for the adjustments made in the statutory notice it further informed petitioner that it was determined that he was entitled to an additional gambling loss in the amount of dollar_figure in recalculating petitioner's federal_income_tax liability petitioner received annuity payments from the opm retirement program in the total amount of dollar_figure during petitioner's original contributions to the opm retirement program amounted to dollar_figure at trial respondent's counsel stated to the court that respondent would be able to calculate the excludable_portion of the annuity payments from petitioner's responses to her line of questioning with respect to this matter we therefore direct respondent to take into account the excludable amount of the annuity payments in the rule computation the letter erroneously determined the amount of the tax to be dollar_figure by applying the tax_rate schedule for head_of_household as opposed to petitioner's tax_liability as determined in the statutory notice which used the single tax_rate schedule petitioner stipulated that he received the unreported amounts of income determined by respondent respondent concedes that petitioner is entitled to the additional schedule a gambling loss deduction in the amount of dollar_figure allowed in the date letter respondent maintains however that petitioner's proper filing_status is single and that as a result of the increased gambling loss deduction the amount of the revised deficiency is dollar_figure based on a federal_income_tax liability for in the amount of dollar_figure the first issue for decision is whether respondent is bound by the report issued on date petitioner argues that the court should hold that he is liable only for the tax_liability determined in the report he contends that the report constitutes a contract between himself and respondent we disagree it is well established that as a general_rule the commissioner is finally and conclusively bound by an agreement with a taxpayer only if the parties enter into a closing this amount does not take into account respondent' sec_3 forthcoming adjustment to the taxable_amount of the annuity payments received by petitioner during see supra note agreement under the provisions of sec_7121 70_tc_1046 affd 622_f2d_95 4th cir 65_tc_351 the statutory procedure is ordinarily the exclusive method by which the commissioner may be finally and conclusively bound 278_us_282 58_tc_69 the very fact that congress has provided a way in which the internal revenue department may bind itself precludes the possibility of its being bound by some other procedure 139_f2d_863 8th cir affg 1_tc_59 it is also well established that the commissioner is not bound by the unauthorized and erroneous actions of his employees where the law dictates a different result see 40_bta_291 as supplemented 42_bta_356 affd 122_f2d_886 3d cir see also bagnell v commissioner tcmemo_1993_378 and cases cited therein we have reviewed the date report and find that it erroneously used head_of_household filing_status to compute petitioner's tax_liability sec_7121 provides an exception to this rule upon a showing of fraud or malfeasance or misrepresentation of a material fact accordingly we hold that respondent is not bound by the determinations made in the report except to the extent that respondent's counsel conceded in her trial memorandum the additional allowance for gambling_losses in the amount of dollar_figure the second issue for decision is whether this court has jurisdiction to consider petitioner's claim seeking abatement of interest sec_6404 as enacted by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 authorizes us to review denials by the commissioner of requests for abatement of interest under sec_6404 109_tc_96 109_tc_92 goettee v commissioner tcmemo_1997_454 sec_6404 provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest tbor sec_302 110_stat_1458 provides that sec_6404 applies to requests for abatement after the date of the enactment of this act tbor was enacted on date in this case the record does not show that a formal request for abatement of interest was made to respondent or that a notice of final_determination not to abate interest pursuant to sec_6404 was mailed to petitioner in a case seeking the review of the failure to abate interest jurisdiction in this court depends in part upon the issuance of a valid notice of final_determination not to abate interest sec_6404 rule b because no notice of final_determination denying a request for abatement of interest has been issued to petitioner we hold that we lack jurisdiction to consider petitioner's claim seeking abatement of interest banat v commissioner supra pincite to reflect the foregoing decision will be entered under rule petitioner is still free to formally request an abatement of interest from respondent pursuant to sec_6404 if his request is denied he may then file a petition for review of failure to abate interest under code sec_6404 with this court rule
